      Case: 1:18-cr-00575-JRA Doc #: 18 Filed: 06/05/19 1 of 6. PageID #: 105



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 1:18-CR-00575
                                                  )
                     Plaintiff,                   )   JUDGE JOHN R. ADAMS
                                                  )
           v.                                     )
                                                  )
 EDRIS ALIM SHERRIEFF,                            )   GOVERNMENT'S SENTENCING
                                                  )   MEMORANDUM
                    Defendant.                    )

       Now comes the United States of America, by and through its attorneys, Justin E.

Herdman, United States Attorney, and Brian S. Deckert, Assistant United States Attorney, and

hereby files this sentencing memorandum. The Government agrees with the calculations

contained within the Presentence Investigation Report filed April 30, 2019, (R. 12: PSR, PageID

63) and recommends a sentence within the range specified in paragraph 57 of the report.

I.     OFFENSE CONDUCT AND GUIDELINE CALCULATION

       A.       Offense Conduct

       On July 21, 2017, the Ohio State Highway Patrol stopped a motor vehicle due to a speed

infraction and discovered the defendant as the operator. The trooper detected the odor of

marijuana and conducted a probable cause search of the motor vehicle. A computer bag was

located in the trunk that contained a laptop computer, encoder, and 36 counterfeit unauthorized

access devices. A search of the computer revealed an additional 490 unauthorized credit card

numbers. A forensic examination of the internet search history revealed that the defendant had

visited websites that were known to sell illegally obtained credit card information. The

defendant was interviewed and took responsibility for the illegal items found in the motor

vehicle.
      Case: 1:18-cr-00575-JRA Doc #: 18 Filed: 06/05/19 2 of 6. PageID #: 106



       B.      Guideline Calculation

       The defendant was indicted on October 11, 2018, for one count of possession of fifteen or

more counterfeit and unauthorized access devices, in violation of 18 U.S.C. § 1029(a)(3) and one

count of illegal possession of device-making equipment, in violation of 18 U.S.C. § 1029(a)(4).

(R. 1, Indictment; PageID 1-2). On January 22, 2019, the defendant pled guilty pursuant to a

Rule 11(c)(1)(B) plea agreement. (R. 9: Plea Agreement, PageID 34-44). The following is the

relevant guideline calculations as correctly stated in the presentence report and in the plea

agreement. (R. 12: PSR, PageID 68-69).

 Counts 1 and 2: Access Device Fraud
 Base offense level                                                   6      § 2B1.1(a)(2)
 Loss: $ 250,000 - $ 550,000                                        +12      § 2B1.1(b)(1)(G)
 Possession of Device-Making Equipment                               +2      § 2B1.1(b)(11)(A)(i)
  Subtotal                                                           20

 Total Offense Level before Acceptance of Responsibility              20

       A review of the defendant’s criminal convictions found 8 points that counted, placing

him in criminal history category IV. With an offense level 17 after acceptance of responsibility

and a criminal history category of IV, his guideline imprisonment range is 37-46 months. (R. 12:

PSR, PageID 74).

II.    SENTENCING FACTORS 18 U.S.C. § 3553(A)

       Upon properly calculating the advisory guideline range, this Court is required to follow

18 U.S.C. § 3553(a), which states:

               This Court is required to consider the following factors in
               determining the sentence.

               (a) Factors to be considered in imposing a sentence. --The court
               shall impose a sentence sufficient, but not greater than necessary,
               to comply with the purposes set forth in paragraph (2) of this
               subsection. The court, in determining the particular sentence to be
               imposed, shall consider--



                                                 2
      Case: 1:18-cr-00575-JRA Doc #: 18 Filed: 06/05/19 3 of 6. PageID #: 107



                    (1) the nature and circumstances of the offense and the
               history and characteristics of the defendant;

                       (2) the need for the sentence imposed--

                         (A) to reflect the seriousness of the offense, to promote
                         respect for the law, and to provide just punishment for the
                         offense;

                         (B) to afford adequate deterrence to criminal conduct;

                         (C) to protect the public from further crimes of the
                         defendant; and

                         (D) to provide the defendant with needed educational or
                         vocational training, medical care, or other correctional
                         treatment in the most effective manner;

                       (3) the kinds of sentences available;

                       (4) the kinds of sentence and the sentencing range established
               for--

                       (5) any pertinent policy statement--

                    (6) the need to avoid unwarranted sentence disparities among
               defendants with similar records who have been found guilty of
               similar conduct; and

                    (7) the need to provide restitution to any victims of the
               offense.

18 U.S.C. § 3553(a).

       The nature and circumstances of the defendant’s offense conduct and his history and

characteristics indicate that this Court has much to consider. The defendant is 25 years old and

has numerous and repeated fraud related convictions over the past five years. As described

below, the defendant’s history demonstrates a repeated pattern of fraudulent behavior.

        In February 2015, the defendant was convicted of 10 counts of Possession of Fraudulent

Financial Transaction Device in Warren, Michigan, and was sentenced to 2 years of probation.

In January 2016, the defendant violated his probation and was sentenced to 30 days in jail.



                                                   3
      Case: 1:18-cr-00575-JRA Doc #: 18 Filed: 06/05/19 4 of 6. PageID #: 108



       In January 2016, the defendant was again convicted of Possession of Fraudulent

Financial Transaction Device and Illegal Use/Sale of Fraudulent Financial Transaction Device in

two different case numbers in Mt. Clements, Michigan, and was sentenced to 60 days in jail and

2 years of probation. In February 2018, the defendant violated his probation and it was

terminated.

       In March 2016, the defendant was again convicted for Possession of Fraudulent Financial

Transaction Device in Detroit, Michigan, and was sentenced to supervision.

       On July 21, 2017, the defendant was arrested for the instant offense while he was still on

probation. In November 2017, after his arrest but prior to his indictment in this case, the

defendant was convicted of Fraud in Dearborn, Michigan, and fined.

       As a result of the defendant’s consistent criminal activity over the last five years and

absolute failure to benefit from previously imposed sanctions, the Government’s position is that

his criminal history score is not overrepresented, and a sentence within the guideline range

reflects the seriousness of his offense, promotes respect for the law and provides just punishment

for his criminal conduct. Furthermore, the Presentence Investigation Report has not identified

any factors as possible founds for a departure or variance from the sentencing guidelines

provisions.




                                                 4
       Case: 1:18-cr-00575-JRA Doc #: 18 Filed: 06/05/19 5 of 6. PageID #: 109



III.   CONCLUSION

       Based on the lengthy and repeated criminal history, his repeat offender status while under

court supervision or sanction, and complete lack of regard for the criminal justice system, the

Government respectfully requests this Court sentence the defendant within the advisory

guideline range.

                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:     /s/ Brian S. Deckert
                                                       Brian S. Deckert (OH: 0071220)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3873
                                                       (216) 522-8355 (facsimile)
                                                       Brian.Deckert@usdoj.gov




                                                5
      Case: 1:18-cr-00575-JRA Doc #: 18 Filed: 06/05/19 6 of 6. PageID #: 110



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of June 2019, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Brian S. Deckert
                                                        Brian S. Deckert
                                                        Assistant U.S. Attorney




                                                   6
